Hardin, P. J.
Appellants insist that the short statute of limitations, found in section 1822 of the Code, applies, and bars the right of action, because this suit was not commenced within six months from the rejection of the first claim presented. In Hoyt v. Bonnett, 50 N. Y. 538, it was held that the short statute of limitations (in 2 Rev. St. p. 89, § 38) was penal in its character, and should be strictly construed. Respondent maintains that, as the first action was terminated by a nonsuit, he was entitled to “commence a new action for the same cause after the expiration of the time so limited,” by the provisions' of section 1822 of the Code, provided the new action be brought “within one year after such termination” of the nonsuit mentioned. Apparently the first action was brought by reason of the supposed misrepresentations, statements, and assertions alleged to have been made by the testator. In the complaint in that action it was asserted that the testator knew that the representations made by him were false. In the present complaint no such allegation is con*681tained. The gravamen of the first action was a failure of the plaintiff to receive and realize satisfaction for his real estate from and out of the balance of the stock transferred to him; and the gist of the second action seems to be the same, or, in the language of section 405, it may be said the plaintiff has brought “a new action for the same cause,” and, as it was brought within one year from the nonsuit, it seems to be saved by section 405 of the Code of Civil Procedure. Our attention has been called to Hill v. Board, 119 N. T. 344, 23 N. E. Rep. 921. That was an action against the county under a statute creating liability for the acts of a mob, provided the action was brought within three months, and it was held that, as the action was under a special law, it was only maintainable by its authority; that the limitation was so incorporated with the remedy given as to make it an integral part of it, and was a condition precedent to the maintenance of the action at all, and therefore section 405 of the Code did not apply. We think the case does not aid the appellants. It may be observed, in passing, that if it could be successfully maintained that the claim first presented, and upon which the first appeal was brought, was essentially different from the second claim presented and rejected, it might be said with force that this action was brought within the six months next preceding the rejection of the second claim, and it was not barred by the provisions of section 1822 of the Code of Civil Procedure. However, we prefer to uphold the plaintiff’s right to escape the force of section 1822 by resting the same upon the provisions of section 405 of the Code of Civil Procedure.
2. After a careful perusal of the evidence found in the appeal-book, we are of the opinion that the testator acted in good faith and without any intent to defraud the plaintiff when he transferred to him the shares represented by the certificate which he held, and which are mentioned in the complaint. Such seems to be the opinion and ruling of the trial judge. Hear the close of the same case he observed: “How, as I understand it in this action, there is no claim here that Mr. Poole made these representations in bad faith; or that that question is here at all.” Again he observed: “I have no doubt but that Mr. Poole acted in good faith.” The defendants’ counsel took the position that, under the evidence in the case, “the question as to whether there is a warranty is a question of law in this case.” Thereupon the court ruled, viz., “I rule and hold it is a question of fact for the jury upon the whole of the evidence.” To that ruling the defendant took an exception. The case seems to have been submitted to the jury upon the theory that it was for them to find whether there was a warranty; and, if so, whether there was a breach; and, if so, to ascertain the damages sustained by reason of the breach; and the defendants’ counsel took an exception to that portion of the charge “ which, in substance, submits to the jury to say whether the stock had any value at all, or represented anything at all;” and thereafter he took the position, by way of a request, as we understand the appeal-book, “that the rule of damages in this case is the difference in the value between the stock as warranted and its actual value in the market at the time of the trade;” and the court so charged, adding this expression, “That is what I charge, if it had any value at all.” Thereupon the defendants’ counsel observed, viz., “Well, we except to that portion that leaves to them again whether it has any value at all. Thereupon the court observed, “I have left it for the jury to say whether it had any value.” Thereupon the defendants’ coifnsel asked the court to charge “that the measure of damages is the market price of the stock about the time or soon after the purchase;” to which the court responded, “That is so, if they find it had any market value.” Thereupon the defendants’ counsel observed, “ And that the market price at the time or soon after the purchase is strong evidence of its value.” To this request the court responded, “That is so; I charge that, with this qualification: that, if the price was based upon the fact that the persons who were dealing in it believed *682that it was a corporation, that fact would affect it, but, if they were ignorant of the fact it was a corporation, that would be a different thing. ” Thereupon the defendants’ counsel excepted to the qualification.' The defendants’ counsel then observed “that such market price will control, unless the real pecuniary condition of the stock is shown;” to which the court responded, “That would be so, within the rules I have.laid down.” Thereupon the defendants’ counsel requested the court to charge “that the burden of proving the real pecuniary condition of the bank is upon the plaintiff;” to which the court responded, “In that form I decline to charge it; it is true the burden of proof is on the plaintiff to show that this stock was of less value than its face, or of no value at all; that is probably what you mean.” Thereupon ttie defendants’ counsel took an exception to the refusal to charge as requested. From the quotations already made, as well as from other expressions found in the charge, it may be assumed that, the trial judge intended to instruct the jury that the rule of damages applicable was the difference in the value of the stock as represented and the actual value of it at the time the sale was made in February, 1883. Witnesses were called in behalf of the defendant, who testified that sales were made subsequent to the transfer to the plaintiff, at par. Dr. Cady testified that he knew of its being bought and sold in August, 1886, at par, and from- the time the bank was organized down to the time of the sale made by him that the value of the stock was par, and that the- market value of it from 1873 to 1887 was par; and the witness Brooks testified that he knew the bankfrom the time it was organized, in 1873, until it closed, and that during that time the stock had a market value; and, in answer to the question as to what it was worth, he says: “100 cents on a dollar. I bought some of it, and sold some of it, and investigated as to its value.” The witness Clark testified that he knew the Home Savings Bank from 1873 up to the time it closed its doors, and in speaking of the stock he added: “I should say its market value on the 1st of February, 1883, was from eighty-five cents to a dollar on a dollar.” Besides the evidence given by the opinion of witnesses as to the value of the stock, it appeared in evidence that the bank was in operation from 1873 to 1887, and during that time it was a bank of deposit and discount; and a witness was called who testified as to the assets possessed by the bank in 1883. Considerable evidence was delivered also indirectly bearing upon the question of the actual condition of the bank as to the assets' which it possessed in 1883, and the statement of February 3, 1883, showing the assets to be $226,174.88. William Kirby, who was the book-keeper in the bank from March, 1881, until the time it closed, in 1887, testified that he was familiar with the books and its assets in February, 1883; and he says that the value of the assets at the close of the business on the 9th of February, 1883, “was $171,000, and something over. * * * It would make the assets about equal to the liabilities, including the capital stock.” If the stock, at the time of the transfer in February, 1883, was worth par, or if the shares in the assets represented by the certificate was worth $5,000, it is difficult to see how the plaintiff sustained damages in the sum of $5,000 by reason of a breach of any warranty shown to have been given by the testator to the plaintiff. It was incumbent on the plaintiff to show the value of the stock if as represented, and its actual value as it was. The plaintiff furnished no satisfactory evidence to indicate that the differehce between the value of the stock as it was, if as represented, and the value of the stock as it was, was equal to 100 cents on thé dollar. We are therefore inclined to think the verdict is .not in accordance with the evidence, and that the jury did not follow the rule laid down by the trial judge upon that subject. Undoubtedly the plaintiff, when he took the certificate for the shares, became in equity the owner of a proportionate share of the assets of the institution. If, when he thus acquired an ownership in the institution, capitalized at $100,000, his one-twentieth share thereof was worth *683$5,000 at the time he received the certificate, it is difficult to see how he sustained $5,000 damages by reason of the breach of any representations shown to have been made by the testator. It does not follow that the plaintiff’s damages are $5,000 from the fact that the institution failed in 1887, four years after he acquired an ownership therein. It seems he used the certificate, and by means of it he borrowed $4,500 from the institution, pledging the certificate as security for the loan to that amount made to him by the institution. We think the verdict is not in accordance with the evidence, nor the charge of the learned trial judge, as we understand it. Judgment and order reversed, and a new trial ordered, with costs to abide the event.
All concur.